Citation Nr: 1341596	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1951 to December 1952, including in combat in the Republic of Korea during the Korean Conflict.  He died in September 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Appellant's claim of service connection for the cause of the Veteran's death.

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's nursing home records dated prior to his death and then determine whether another opinion concerning the contended etiological relationship between the cause of his death and active service was necessary.  These records subsequently were obtained and associated with the Veteran's claims file, and the AMC determined in a March 2012 Supplemental Statement of the Case (SSOC) that another opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service was unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in September 2008 of cardiopulmonary failure due to pulmonary edema, coronary artery disease, and a history of subdural hemorrhage; other significant conditions contributing to death but not resulting in the underlying cause of death were Parkinson's disease and hydrocephalus with shunt.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, posttraumatic stress disorder (PTSD), tinnitus, a tender scar of the left thigh, and scar residuals of shell fragment wounds to the left anterior thigh and left cheek bone.

3.  The record evidence does not show that a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2008 and in June 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June 2011 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with appropriate Hupp notice in the June 2011 VCAA notice letter.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Appellant was not provided with Hupp notice until after the initial adjudication of her claim, because her claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records dated prior to his death is required.

In June 2007, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's service treatment records do not exist and further efforts to obtain them would be futile.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died almost 56 years after his service separation of cardiopulmonary failure due to pulmonary edema, coronary artery disease, and a history of subdural hemorrhage.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal cardiopulmonary failure and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any of the causes of his death.  As is explained below in greater detail, there is no competent evidence, other than the Appellant' statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's fatal cardiopulmonary failure prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between it and active service "would aid in substantiating the claim."  See DeLaRosa, 515 F.3d at 1322, and Wood, 520 F.3d at 1348.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's service-connected PTSD caused or aggravated the coronary artery disease which caused his death from cardiopulmonary failure.

Law and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including coronary artery disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  The Veteran's death certificate lists cardiopulmonary failure due to pulmonary edema, coronary artery disease, and a history of subdural hemorrhage as the causes of his death.  Because cardiovascular-renal disease (including coronary artery disease) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Appellant's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

As noted elsewhere, the Veteran's service treatment records were lost in the July 1973 fire at the NPRC and are not available for review.  The NPRC submitted an extract from U.S. Army Surgeon General's Office records showing that the Veteran was wounded in combat in the Korean Conflict in September 1951.  He incurred a penetrating wound in the thigh with no nerve or artery involvement.  

The Veteran's terminal medical records show that he was in and out of a private nursing home on multiple occasions between March 2007 and his death in September 2008.  For example, when he was admitted to the nursing home in June 2007, the Veteran's chief complaint was a subdural hematoma secondary to a fall, status-post craniotomy with hematoma evacuation X 2.  A history of normal pressure hydrocephalus status-post ventriculoperitoneal shunt revision, Parkinson's disease, coronary artery disease, arthritis, and gastrointestinal bleed was noted.  It was noted that the Veteran's wife "simply is unable to care for him by herself and so he is admitted for long-term care although the exact duration of his stay is unknown at this time."  The Veteran "has a certain amount of malaise and generalized fatigue."  He wore braces on the right upper extremity and right lower extremity "at all times."  He could feed himself and needed 2 people to assist with transfers.  Physical examination showed he was elderly, "fairly alert and responds to simple questions appropriately," and had a regular heart rate and rhythm without murmur.  The assessment included arteriosclerotic cardiovascular with history of coronary artery disease.

A review of a Discharge Summary/Expiration Note completed by the nursing home on the date of the Veteran's death shows that he had been a resident "for several years."  A history of hypertension, a subdural hemorrhage, and a ventriculoperitoneal shunt was noted.  It was noted that the Veteran's wife "was frequently at his bedside and states that he has always had a poor appetite but has been showing signs of failure to thrive and just loss of interest in any activity or socialization."  After being treated in a hospital and returned to the nursing home in August 2008, "his status revealed he was much weaker and certainly more frail than previous[ly]."  The Veteran's wife agreed to a do-not-resuscitate code "based on his overall clinical picture of failure to thrive and inability to tolerate any further medical intervention.  He started to show further decline and death became imminent.  He expired quietly, in no distress."  The private physician who completed this note also stated, "I did agree to sign the death certificate to assist with the body to the mortuary."

The Veteran's death certificate shows that he died on September [redacted], 2008, at a private nursing home.  The immediate cause of death was cardiopulmonary failure due to or as a consequence of immediate pulmonary edema due to or as a consequence of "progressive" coronary artery disease and "progressive" history of subdural hemorrhage.  Other significant conditions contributing to death but not resulting in the underlying cause of death were Parkinson's disease and hydrocephalus with shunt.  The Veteran's manner of death was natural and no autopsy was performed.  This death certificate was signed by the private physician who had been treating the Veteran while he was a resident in a nursing home prior to his death and who completed the discharge summary/expiration note on the day of his death.

In a statement attached to the Appellant's January 2009 notice of disagreement, a VA physician stated:

Having reviewed the records of [the Veteran] and discussed his case with his VA attending, it appears as likely as not that [the Veteran's] service connected PTSD was a contributing factor to his heart disease - a condition which appears on his death certificate.

In a March 2009 opinion, a different VA physician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This physician specifically noted that he had reviewed the January 2009 letter from a VA physician.  The March 2009 VA physician stated, "It appears that this [Veteran] has had extensive coronary artery disease for many years.  The level of severity of his disease was even noted in the early 1990s based on a cardiac catheterization in Lincoln, which showed extensive vessel disease.  He also appears to have some risk factors for the development of coronary disease."  This physician then reviewed relevant medical literature concerning coronary artery disease in extensive detail.  He concluded: 

It appears that this [Veteran] has had long-standing, well-documented coronary artery disease.  He also appeared to have PTSD.  Even though there are a number of articles in the general literature that show stress and anxiety MAY contribute to coronary artery disease, it appears that this [Veteran's] natural progression of disease is the major issue that caused his demise.  There is no current testing nor any way to delineate or determine [the] extent of coronary disease specifically or solely due to stress and anxiety.

Therefore, after an objective review of all medical literature and documentation concerning this [Veteran], this examiner cannot find any medical evidence that his service-connected PTSD caused or aggravated his heart disease or otherwise contributed to his cause of death because there is no specific method nor testing that can prove this.  However, he appears to have other risk factors for the development of long-standing coronary artery disease.  These are the most likely cause of his coronary disease, to include natural progression of disease with age.

This examiner also stated that he was unaware of any medical literature which would support a finding that the Veteran's service-connected hearing loss contributed to the cause of his death.

In June 2011, the Appellant submitted a copy of an article printed from the Internet entitled, "More Evidence That PTSD, Heart Disease Linked."

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Board notes initially that it is undisputed that the Veteran had active honorable combat service in the Republic of Korea during the Korean Conflict and service connection is in effect for PTSD based on his experiences in combat.  The record evidence does not show, nor does the Appellant contend, that the Veteran incurred his fatal coronary artery disease during active service, including while in combat, or within the first post-service year (in this case, by December 1953).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Appellant essentially contends instead that the Veteran's service-connected PTSD caused or aggravated the coronary artery disease which caused his death from cardiopulmonary failure.  The record evidence does not support the Appellant's assertions regarding an etiological link between the Veteran's active service and the cause of his death.  It shows instead that the Veteran's service-connected PTSD did not cause or contribute to his death (as the VA physician concluded in March 2009).  The March 2009 VA physician specifically found no "medical evidence that [the Veteran's] service-connected PTSD caused or aggravated his heart disease or otherwise contributed to his cause of death because there is no specific method nor testing that can prove this."  He found instead that the Veteran had multiple risk factors for progressive coronary artery disease which led ultimately to his death from cardiopulmonary failure.  He also found that, although "there are a number of articles in the general literature that show stress and anxiety MAY contribute to coronary artery disease, it appears that this [Veteran's] natural progression of disease is the major issue that caused his demise."  (Emphasis in original.)  

The Board finds it significant that PTSD is not listed as either a cause of death or contributing factor or other significant condition leading to death on the Veteran's death certificate.  The Board also finds it significant that Dr. K.H., the Veteran's post-service treating physician who managed his care while he was an inpatient in a private nursing home in the months and years prior to his death, signed and certified his death certificate but did not list the Veteran's PTSD as either a cause of death or contributing factor or other significant condition leading to death on the death certificate itself.  Although it appears that Dr. K.H. was treating the Veteran for depression while he was in a private nursing home in the months and years prior to his death, the nursing home records do not show that Dr. K.H. was treating the Veteran for PTSD.  The Board finally finds it significant that Dr. K.H. noted on the Veteran's death certificate that his coronary artery disease was progressive.  This conclusion is consistent with the March 2009 VA physician's finding that the progressive nature of the Veteran's coronary artery disease "is the major issue that caused his demise."

The Board acknowledges that, in January 2009, a VA physician opined that it was at least as likely as not that the Veteran's "service connected PTSD was a contributing factor to his heart disease - a condition which appears on his death certificate."  The Board finds this opinion to be less than probative on the issue of whether the cause of the Veteran's death is related to active service.  The January 2009 VA physician did not identify which of the Veteran's records he reviewed prior to offering his opinion.  This physician also asserted that he had discussed the Veteran's "case with his VA attending."  It is not clear to whom the VA physician is referring to in his opinion because a review of the claims file persuasively suggests that the Veteran was an inpatient in a private nursing home for months, and possibly years, prior to his death and was not receiving health care from VA leading up to his death.  The January 2009 VA physician also did not provide any rationale for his opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service which the Board could weigh against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the January 2009 VA physician's opinion, the Board finds that it is less than probative on the issue of whether the cause of the Veteran's death is related to active service.  

The Board also finds the March 2009 VA physician's opinion concerning the cause of the Veteran's death to be more probative.  The March 2009 VA physician's opinion included a full and complete rationale for the determination that the cause of the Veteran's death was not related to active service.  This opinion also included citations to relevant medical literature discussing coronary artery disease and an analysis of its conclusions concerning the cause of the Veteran's death which could be compared with other record evidence by the Board.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record concerning the contended etiological relationship between the cause of the Veteran's death and active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In contrast, when the Appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an Appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that the Veteran's symptoms of coronary artery disease were incurred in service and continued until they caused his death from cardiopulmonary failure several decades later.  She also has contended that the Veteran's service-connected PTSD caused or contributed to his death from cardiopulmonary failure by causing or aggravating his coronary artery disease.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of coronary artery disease between service separation and his death.  Further, the Board concludes that the Appellant's assertion of continued cardiac symptomatology between the Veteran's separation from active service and his death, while competent, is not credible.  The Board finally concludes that the Appellant's assertions of an etiological link between the Veteran's service-connected PTSD and his fatal cardiopulmonary failure are not credible.

No medical evidence has been identified or submitted to support the Appellant's assertions of an etiological link between the Veteran's fatal coronary artery disease and active service or any incident of service, to include his service-connected PTSD.  The Board also emphasizes the multi-year gap between discharge from active service (1952) and initial reported symptoms related to coronary artery disease in the early 1990's (a 40-year gap) (as the VA physician noted in March 2009).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Appellant's statements as to continuity of the Veteran's symptomatology for coronary artery disease between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service and the lack of competent evidence in the claims file supporting her statements.  The Appellant's assertions also are outweighed by the medical evidence (in this case, a March 2009 VA physician's opinion) which found no etiological link between the cause of the Veteran's death and his service-connected PTSD.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


